Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The indicated allowability of claim 8 is withdrawn in view of further consideration of the reference(s) to U.S. 2016/0077351 to Iwane.  Rejections based on the cited reference(s) follow.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 8 and 9, line 11, the use of the language “the first linear polarization direction” is misdescriptive. The above mentioned language should be change to --the elliptical or circular polarization direction--.
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iwane (U.S. 2016/0077351).
To the extent the claim is definite, Iwane (‘351) discloses a short-distance optical amplification method comprising the steps of: outputting an optical image (from display 110) having a first linear polarization direction (10) along a transmission path (see Fig. 3), and passing the optical image having the first linear polarization direction (10) through a reflective type polarizing plate (122), wherein the reflective type polarizing plate (112) has a transmission direction consistent with the first linear polarization direction (see Fig. 3); converting the polarization direction of the optical image from the first linear polarization direction (10) to an elliptical or circular polarization direction (11), and reflecting and amplifying the optical image via an imaging lens (124, see paragraph 0038: cholesteric liquid crystal is applied on the cave or convex surface, the latter acts as a transflective optical surface); converting the polarization direction of the optical image reflected by the imaging lens (124) from the first linear/(elliptical or circular) polarization direction (10) to a second linear polarization direction (12), the second linear polarization direction (12) being orthogonal to the first linear polarization direction (10); reflecting the optical image having the second linear polarization direction (12) by the reflective type polarizing plate (122),  and converting the polarization direction of the optical image from the second linear polarization direction (12) to an elliptical or circular polarization direction (13); and transmitting and amplifying, via the imaging lens (124), the optical image reflected by the reflective type polarizing plate (122), converting the polarization direction of the transmitted and amplified optical image from the elliptical or circular polarization direction (13) to a non-second linear polarization direction (14), and passing the optical image having the non-second linear polarization direction (2) through an absorptive type polarizing plate (126). Note Fig. 3 along with the associated description thereof.
7.	Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
8. 	Claims 1-7, 10-13 and 15 are allowed.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RDS
July, 18, 2022


/RICKY D SHAFER/Primary Examiner, Art Unit 2872